Citation Nr: 0720182	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  03-06 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension, based on the need for 
regular aid and attendance.

[The issue of waiver of recovery of an overpayment of VA 
pension benefits, in the amount of $12,948, is the subject of 
a separate decision of the Board.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from December 1973 to 
November 1980.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (RO), which denied special monthly pension 
based on the need for regular aid and attendance or by reason 
of being housebound.  A February 2005 rating decision by the 
RO in Jackson, Mississippi, granted special monthly pension 
by reason of being housebound.  The claims file is now 
associated with the Jackson RO.  

The veteran originally requested a videoconference hearing 
before a member of the Board.  An April 2006 VA Report of 
Contact provides that he informed VA that he no longer 
desired a hearing and wanted his claim to go directly to the 
Board for a decision.  Accordingly, the Board concludes that 
the veteran has effectively withdrawn his request for such a 
hearing.  38 C.F.R. § 20.704(e) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's representative asserted in May 2007 
correspondence that the veteran's general condition had 
worsened since his most recent VA examination, conducted in 
December 2004.  The Court of Appeals for Veterans Claims 
(Court) has held that when a veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In light of the foregoing, this claim requires additional 
development.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriate VA 
examiner in accordance with the AMIE 
protocols for evaluating the criteria 
to qualify for special monthly pension.  
The claims file must be made available 
to the examiner.  The examiner is asked 
to provide an opinion as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that 
the veteran requires regular aid and 
attendance.  A complete rationale for 
all opinions expressed must be 
provided.  If the examiner finds it 
impossible to provide an opinion 
without resort to pure speculation, the 
examiner should so indicate.

2.  Then, readjudicate the veteran's 
claim for special monthly pension, based 
on the need for regular aid and 
attendance.  If the benefit sought on 
appeal remains denied, provide the 
veteran with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



